DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-7, 14-15, and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "about" in Claims 6-7, 14-15, and 20-21 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims state “about two PSI”: could a value of 2.1 PSI be “about” 2 PSI? Could 3 PSI?  Could 20 PSI be considered “about” 2 PSI?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 9-13, 17-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (US 2006/0035568).
Regarding Claim 1, Dunn teaches:
a base (end effector 350 [0030]) having a major surface (head 351 [0030]);
an abrasive portion (abrasive portion 352 [0030]) depending from the major surface (head 351 carries abrasive portion 352 [0030]) and having an abrasive surface parallel to the major surface (abrasive surface 357 [0030] which is approximately parallel to head 351; see Fig. 3A, below);
a brush portion affixed to the major surface (head 351 carries brush portion 354 [0030]) so as to substantially encompass the abrasive portion (see configuration in Fig. 5, below [0033]), 
the brush portion having brush bristles (brush elements 256 [0030]) depending away from the major surface to define a brush surface (elements 256 are part of brush portion 354 which is carried by head 351 [0030]; i.e. one end of bristles is attached to head 351 while other end becomes working brush surface),
in which, in a CMP pad pre-conditioning configuration, the brush surface is compressible (brush elements 256 can bend, deflect, or otherwise deform [0030]) so as to be at a first height that is substantially similar to that of the abrasive surface (compresses to a level slightly above the abrasive surface 357 [0030]; see solid line in Fig. 3A, below),
and, in a CMP pad restoration configuration, the brush surface is substantially uncompressed so as to be at a height that extends past that of the abrasive surface 

    PNG
    media_image1.png
    282
    559
    media_image1.png
    Greyscale

Dunn Fig. 3A


    PNG
    media_image2.png
    543
    554
    media_image2.png
    Greyscale

Dunn Fig. 5


Regarding Claim 3, Dunn discloses the limitations of Claim 1, as described above, and further teaches the brush bristles comprising straight bristles (brush elements 256 [0030] are shown as being straight in Fig. 3A, above).

Regarding Claim 4, Dunn discloses the limitations of Claim 1, as described above, and further teaches the brush bristles comprising nylon bristles (brush elements 256 can include elements such as foam, cloth, and/or other materials [0029]; i.e. other materials including nylon).

Regarding Claim 5, Dunn discloses the limitations of Claim 1, as described above, and further teaches the abrasive surface being configured to contact a polishing pad in response to a force applied to flex the brush bristles (when head 351 is pressed against the polishing surface 252, the abrasive surface 357 can locally depress the polishing surface and the brush elements 256 can bend, deflect, or otherwise deform due to the pressure placed upon them [0030]).

Regarding Claim 9, Dunn teaches:
a chemical-mechanical planarization (CMP) polishing pad (polishing pad 220 [0022]) having a pad surface (polishing surface 225 [0024]);
a pad conditioning assembly (conditioner 340 [0030]);


an abrasive portion (abrasive portion 352 [0030]) depending toward the pad surface (abrasive portion 352 [0030] extends toward polishing surface 225, see Fig. 3A, above) and having an abrasive surface parallel to the pad surface (abrasive surface 357 [0030] which is approximately parallel to polishing surface 225; see Fig. 3A, above);
a brush portion (brush portion 354 [0030]) in a region of the CMP pad conditioner brush-and-abrasive hybrid tool adjacent the abrasive portion (see configuration in Fig. 5 [0033], above),
the brush portion having brush bristles (brush elements 256 [0030]) depending toward the pad surface to define a brush surface (elements 256 [0030] extend toward polishing surface 225 with one end of bristles being working brush surface, see Fig. 3A, above),
in which, in a CMP pad pre-conditioning configuration, the brush surface is under a first force to press the abrasive surface against the pad surface (when the head 351 is pressed against the polishing surface, the abrasive surface 357 can locally depress the polishing surface [0030]) such that the brush bristles flex (and the brush elements 256 can bend, deflect, or otherwise deform due to the pressure placed on them [0030]) to move the brush surface to be at a first height that is substantially similar to that of the abrasive surface (solid line in Fig. 3A [0030], above),
and, in a CMP pad restoration configuration, the brush surface is under a second force less than the first force to maintain the abrasive portion in a recessed 

Regarding Claim 10, Dunn discloses the limitations of Claim 9, as described above, and further teaches the brush bristles comprising angled bristles (brush elements 256 can bend, deflect, or otherwise deform [0030]; i.e. bristles deflect to an angle when in compressed state).

Regarding Claim 11, Dunn discloses the limitations of Claim 9, as described above, and further teaches the brush bristles comprising straight bristles (brush elements 256 [0030] are shown as being straight in Fig. 3A, above).

Regarding Claim 12, Dunn discloses the limitations of Claim 9, as described above, and further teaches the brush bristles comprising nylon bristles (brush elements 256 can include elements such as foam, cloth, and/or other materials [0029]; i.e. other materials including nylon).

Regarding Claim 13, Dunn discloses the limitations of Claim 9, as described above, and further teaches the abrasive surface being configured to contact the pad surface in response to a force applied to flex the brush bristles (when head 351 is pressed against the polishing surface, the abrasive surface 357 can locally depress the polishing surface and the brush elements 256 can bend, deflect, or otherwise deform due to the pressure placed upon them [0030]).

preparing the CMP pad using a disk portion of the CMP pad conditioner brush-and-abrasive hybrid tool by applying a first downward force to the CMP pad conditioner brush-and-abrasive hybrid tool (contact the first portion of the polishing pad conditioner with the polishing pad, with the first portion being the abrasive portion [0035]; i.e. pad conditioner is pressed with a large force to overcome resistance of bristles and cause abrasive portion to contact pad)
restoring the CMP pad using a brush portion of the CMP pad conditioner brush-and-abrasive hybrid tool by applying a second downforce to the CMP pad conditioner brush-and-abrasive hybrid tool (contact the second portion of the polishing pad conditioner with the polishing pad [0036], with the second portion being the brush portion [0035], the second downforce being less than the first downforce (sweep material from the polishing pad [0036]; i.e. pad conditioner is pressed with a smaller force in order to allow bristles to contact pad to sweep, but not compress bristles by having abrasive surface contact pad).

Regarding Claim 18, Dunn discloses the limitations of Claim 17, as described above, and further teaches restoring the CMP pad by conditioning in situ during a polishing process (Fig 1A, below shows a pad conditioner operating while a workpiece is being polished [005]).

    PNG
    media_image3.png
    232
    521
    media_image3.png
    Greyscale

Dunn Fig. 1A

Regarding Claim 19, Dunn discloses the limitations of Claim 17, as described above, and further teaches restoring the CMP pad by conditioning intermittently between conditioning and polishing steps of a polishing process (Fig 2A, below, shows a pad conditioner operating while a workpiece is not being polished [0023]).

    PNG
    media_image4.png
    293
    434
    media_image4.png
    Greyscale

Dunn Fig. 2A

Regarding Claim 22, Dunn discloses the limitations of Claim 17, as described above, and further teaches the brush portion including non-straight bristles (brush elements 256 can bend, deflect, or otherwise deform [0030]; i.e. bristles deflect to an angle when in compressed state).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2006/0035568).
Regarding Claims 6, 14, and 21, Dunn discloses the limitations of Claims 5, 13, and 17, as described above, but does not explicitly teach the force that configures the abrasive surface to contact the polishing pad surface being between two pounds-force per square inch, 13789.5 Pascal, and six PSI, 34473.8 Pa.  However, it would have been obvious to one of ordinary skill in the art to use a force which would allow the abrasive surface to contact the polishing pad surface, depending on the particular application, materials used, and basic engineering principles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  In re Aller, 105 USPQ 233.

Regarding Claims 7 and 15, Dunn discloses the limitations of Claims 5 and 13, as described above, but does not explicitly teach the force being about six PSI, 34473.8 Pa.  In re Aller, 105 USPQ 233.

Regarding Claim 20, Dunn discloses the limitations of Claim 17, as described above, but does not explicitly teach conditioning for 12 to 35 minutes under two pounds-force per square inch, 13789.5 Pascal (Pa) to six PSI, 34473.8 Pa.  However, it would have been obvious to one of ordinary skill in the art to use a force which would allow the abrasive surface to contact the polishing pad surface for an appropriate amount of time, depending on the particular application, materials used, and basic engineering principles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  In re Aller, 105 USPQ 233.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2006/0035568) in view of Wang et al. (US 2009/0075567), hereafter “Wang”.
Regarding Claim 8, Dunn discloses the limitations of Claim 1, as described above, but does not explicitly teach the base comprising a ceramic base.
Wang is also concerned with abrasive and bristled pad conditioners and teaches a substrate disk made from ceramic ([0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Dunn’s end effector 

Regarding Claim 16, Dunn discloses the limitations of Claim 9, as described above, and teaches the abrasive portion comprising a plurality of disks (see configuration in Fig. 5 [0033], above), but is silent as to what material the disks are made from.
Wang is also concerned with abrasive and bristled pad conditioners and teaches a plurality of ceramic ‘hard grits’ distributed over the surface of the substrate disk ([0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Dunn’s abrasive disks from the ceramic of Wang in order to have non-reactive, non-corrosive, and hard-wearing abrasive portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2008/0254722) teaches a CMP pad conditioner with nylon bristles which are longer than a plastic abrasive portion (see Fig. 2B).
Kobata et al. (US 2007/0135024) teaches a polishing pad with first and second bristles, potentially formed out of nylon, with different heights and different rigidities, and a top ring body formed out of ceramic (see Fig. 18).
Tsai et al. (US 2020/0094375) teaches a pad conditioning disk with brushes and a center section which extends and retracts (see Figs. 16 and 17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723